Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "110", "110a", and "112" have been used to designate the same element in Figure 1A.  
	Reference characters "110a" and "126" have both been used to designate the same element in Figure "1B".
	Reference characters "118" and "122" have both been used to designate the same element in Figure "1B".
	Reference characters "118" and "120" have both been used to designate the same element in Figure "1C".
	Reference characters "116" and "232" have both been used to designate the same element in Figure "2".
	Reference characters "118" and "116" have both been used to designate the same element in Figure "2".
	Reference characters "110" and "112" have both been used to designate the same element in Figure "5".
	Reference characters "118" and "120" have both been used to designate the same element in Figure "5".
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it contains legal terms (see below).  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprises”, “means”, and “said,” should be avoided.

The disclosure is objected to because of the following informalities: Paragraph [0052] is merely a copy of the claims with the term “claim” with the term “clause”. This paragraph should either be removed, or rewritten in narrative form.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “flat” in claims 1, 12, and 18 is a relative term which renders the claims indefinite. The term “flat” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al (5,569,496). Wei et al shows a wheel having all of the features as set forth in the above claims.
	Per claim 1, Wei et al shows a wheel 70 having a generally cylindrical first region 71 having inner and outer surfaces. A second region 80 that extends radially inwardly from the first region 70, and mounts to a vehicle axle. The second region 80 includes first and second surfaces with a thickness defined therebetween. An opening 82 extending from the first surfaces to the second surface to receive a portion of a hub of the axle. As best shown in Figure 4, a hub surface adjacent to and surrounding the opening 82, and extending between the first and second surfaces. The hub surface includes a generally “flat” (herein taken to mean planar) portion and a relief portion adjacent to at least one of the first and second surface. The relief portion surrounds the opening 82 and extends along the hub surface at least 25% of the thickness.
	Per claims 3 and 19, the relief portion includes a chamfer. 
	Per claim 4, Wei et al shows a chamfer, and claim 3 (sets forth the wheel having either (i.e. at least one of) a chamfer and fillet. Therefore, limitations drawn to a fillet receive no patentable weight. 
	Per claim 8, the relief portion includes a first relief segment adjacent the first surface and a second relief segments adjacent the second surface. 
	Per claim 2, the relief portion extends along the hub surface for at least 50% of the thickness.
	Per claim 9, the first region 71 has a nominal rim diameter between 1-200 inches, and a nominal rim width between 1-100 inches.
	Per claim 10, the first region 71 has a nominal rim diameter between 14-25 includes, and a nominal rim with between 6-24 inches. Namely, these dimensions are ubiquitous in the wheel art.
	Per claim 11, the wheel 70 is formed of a metal or metal alloy.
	Per claim 18, the wheel 70 is formed by at least one of forming, curing, forging, casting, and additive manufacturing.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. 
	Per claim 5, Wei et al does not disclose the length of the chamfer portion. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the chamfer portion of Wei et al from any suitable length, for the purpose of providing a centering feature when mounting the wheel on the axle. 
	Per claim 6, Wei et al does not disclose the dimension of the thickness of the second portion. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the second portion of the wheel of Wei et al with a thickness suitable to prevent the wheel from failing during use, while also not unduly affecting the weight of the wheel. 
	Per claim 7, Wei et al shows at least two bores 83 extending from the first surface to the second surface, and configured to receive a wheel stud. Wei et al does not disclose that the end of the relief portion adjacent at least one of the first and second surface is at least 0.1 inches from each of the bores 83. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the wheel of Wei et al in such a manner, dependent upon the bolt circle on which the wheel will be mounted, to allow the wheel to fit on the axle. 
	Per claim 20, Wei et al does not disclose that the relief portion is formed using a lather. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the relief portion of Wei et al using a lathe, as 1 well-known manufacturing method for forming precise surface features.

Claim(s) 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verdun et al (2007/0267914) in view of Wei et al. Figures 2-3 of Verdun et al show a dual wheel assembly 14 having all of the features as set forth in the above claims, except where noted below.
	Per claim 12, Verdun et al shows a first wheel 30 and a second wheel 36. Both wheels (30 & 36) have a cylindrical first region with inner and outer surfaces; and a second region extending radially inwardly from the first region. The second region includes an opening extending between first and second surfaces, with the distance between the first and second surfaces defining a thickness. The wheels (30 & 36) are mounted on an axle hub (16 & 18) at the opening. The first surface of the first wheel 30 is adjacent the first surface of the second wheel 36, with the central axis of each wheel (30 & 36) being coaxial. Each wheel (30 & 36) includes a hub surface extending between the first and second surfaces, and adjacent to and surrounding the opening. While Verdun et al shows this hub surface including a generally “flat” (herein taken to mean planar) portion, Verdun et al does not show a relief portion.
	Wei et al teaches the use of a wheel having a relief portion which is formed as a chamfer (per claim 14) and extends along the hub surface for at least 50% of the thickness (due to the double chamber, per claim 13), and the first region 71 has a nominal rim diameter between 1-200 inches, and a nominal rim width between 1-100 inches (per claim 17). Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the hub surface of the wheels of Verdun et al in the manner taught by Wei et al, as a substitute equivalent configuration, and for the purpose of providing a centering feature when mounting the wheel on the axle. 
	Regarding claim 15, Verdun et al as modified by Wei et al does not disclose the dimension of the thickness of the second portion. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the second portion of the wheel of Verdun et al as modified by Wei et al with a thickness suitable to prevent the wheel from failing during use, while also not unduly affecting the weight of the wheel. 
	Per claim 16, Verdun et al (as modified by Wei et al) shows at least two bores  extending from the first surface to the second surface, and configured to receive a wheel stud. Verdun et al (as modified by Wei et al) does not disclose that the end of the relief portion adjacent at least one of the first and second surface is at least 0.1 inches from each of the bores 83. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the wheel of Verdun et al (as modified by Wei et al) in such a manner, dependent upon the bolt circle on which the wheel will be mounted, to allow the wheel to fit on the axle. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show the shape of the hub surface of the central opening of wheels.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/JASON R BELLINGER/                                                                            Primary Examiner, Art Unit 3617